Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/466,346 filed on 9/3/21. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, Independent claim 1, and 11 in part claims “… at least one transmit antenna and the at least one receive antenna are less than 95% coupled to one another …”. Examiner is not sure how the percentage is calculated specifically, paragraph 7, 13, 25 seem to disclose specific limitation; however, it is not properly explained how the percentage is calculated. 
  
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term “less than 95%” in claims 1, 11 is a relative term which renders the claim indefinite. The term “less than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner makes a determination if the term less than 95% can be 0% which makes transmit and receive antennas are not coupled and/or decoupled. So, they are not connected/coupled to each other and that makes the limitation indefinite. Since if it considered not connected/coupled to each other (physically disconnected) it can still receive the signal from each other since the claim requires to transmit/receive the signal (wirelessly) as required by the other claim limitation(s). For the examining purpose(s) the less than 95% is interpreted as 0% and/or not connected or decoupled.   
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1 – 2, 4, 6 – 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bosua (US 2019/0357800).

Regarding claim 1, Bosua teaches A system for determining variability in a state of a medium, comprising: a sensor including: 
an antenna array having at least one transmit antenna and at least one receive antenna, wherein the at least one transmit antenna and the at least one receive antenna are less than 95% coupled to one another (please refer to Fig. 1, XMT 108 and RCV 110 is not physically connected or the antennas 106a and 106b are not connected and/or couple to one another since it is separated by shield 116, As discussed in detail below, the interface 104 may include the antennas 106 and an optional shield (e.g., EMF shield) 116 that prevents or substantially (e.g., equal to or greater than 30 dB reduction) limits wireless communications (e.g., communications in the radio frequency band and/or microwave frequency band) directly between the antennas 106a, 106b, paragraph 52); 
a transmit circuit (XMT, 108 of Fig. 1) that is electrically connectable to the at least one transmit antenna (106a of Fig. 1), the transmit circuit is configured to generate a transmit signal to be transmitted by the at least one transmit antenna, the transmit signal is in a radio or microwave frequency range of the electromagnetic spectrum (transmit antenna 106a, communications in the radio frequency band and/or microwave frequency band); and 
a receive circuit (RCV, 110 of Fig. 1) that is electrically connectable to the at least one receive antenna (106b of Fig. 1), the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the transmit signal by the at least one transmit antenna into the medium (communications in the radio frequency band and/or microwave frequency band) directly between the antennas 106a, 106b, causing near field wireless communications between the antennas 106a, 106b to pass at least partially through the bodily tissue 102, paragraph 52), and 
a processor configured to determine the variability in the state of the medium based on processing of the response over time (The response signals are received and analyzed against the excitation signals at each of a number of the frequencies, for example determining gain/loss due to passage through bodily tissue. The results are analyzed for patterns indicative of a presence or absence of an abnormal condition, and results presented, Abstract; also, refer to Fig. 12, the baseline difference can be a difference (e.g., gain/loss), (plotted along the X-axis) between an excitation signal at a given frequency (plotted along the Y-axis) and the corresponding response signal that results from the respective excitation signal at the given frequency, captured or measured at a baseline condition. Differences can, for example, be represented in dB or as a percentage, paragraph 118).

Regarding claim 2, The system of claim 1, further comprising a channel configured to convey a flow of the medium past the sensor (the channel/signal goes through the blood/tissue (interpreted as medium), test device or sensor, Fig. 1, 13 - 19, paragraph 56, 126).

Regarding claim 4, The system of claim 1, wherein the processor is further configured to provide a notification based on the determined variability in the state of the medium (based on the result provides visual and/or aural alert if the data is above the baseline, paragraph 99).

Regarding claim 6, The system of claim 1, wherein the processing of the response over time includes determining a variability over time of the response received at the receive circuit (please refer to Fig. 15, shows the variability of glucose level graph over time, paragraph 38).
Regarding claim 7, The system of claim 1, wherein the processor is further configured to determine a detected amount of one or more analytes within the medium based on the response received at the receive circuit, and the processing of the response over time includes determining a variability over time of the detected amount of the one or more analytes within the medium (The response signals are received and analyzed against the excitation signals at each of a number of the frequencies, for example determining gain/loss due to passage through bodily tissue. The results are analyzed for patterns indicative of a presence or absence of an abnormal condition, and results presented, Abstract; also, refer to Fig. 12, the baseline difference can be a difference (e.g., gain/loss), (plotted along the X-axis) between an excitation signal at a given frequency (plotted along the Y-axis) and the corresponding response signal that results from the respective excitation signal at the given frequency, captured or measured at a baseline condition. Differences can, for example, be represented in dB or as a percentage, paragraph 118; please refer to Fig. 15, shows the variability of glucose level graph over time, paragraph 38).

Regarding claim 8, The system of claim 1, wherein the processor is configured to determine whether the medium is in a steady state condition (if the results are below threshold of baseline it is considered normal range and/or steady state condition, paragraph 118).

Regarding claim 9, The system of claim 8, wherein the determination of whether the medium is in a steady state condition includes comparing the variability in the state of the medium to a threshold value (as explained above, if the results are below threshold of baseline it is considered normal range and/or steady state condition, paragraph 118).
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosua (US 2019/0357800) in further view of Kamath et al. (US 2020/0203012). 

Regarding claim 3, Bosua teaches claim 1, however does not specifically disclose pump.
	Kamath teaches further comprising a pump configured to drive the flow of the medium through the channel (pump, paragraph 297).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kamath’s Pump with the system of Bosua. One would be motivated to combine these teachings because in doing so can maintain proper levels of certain material such as insulin based on the detected amount (blood sugar) (see paragraph 297).

Regarding claim 5, Bosua teaches The system of claim 1, however, does not specifically disclose wherein the processor is further configured to direct an automated action based on the determined variability in the state of the medium.
	Kamath further teaches wherein the processor is further configured to direct an automated action based on the determined variability in the state of the medium (For example, an insulin pump may suspend or activate insulin administration based on a glucose value being below or above a threshold value, paragraph 297).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Kamath’s Pump with the system of Bosua. One would be motivated to combine these teachings because in doing so can maintain proper levels of certain material such as insulin based on the detected amount (blood sugar) (see paragraph 297).

14.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosua (US 2019/0357800) in further view of Weinstein et al. (US 10,588,599).

Regarding claim 10, Bosua teaches The system of claim 1, however, does not specifically include wherein the sensor further includes one or more additional antenna arrays.
	Weinstein teaches wherein the sensor further includes one or more additional antenna arrays (one or more antennas, Fig. 3, Claim 1).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Weinstein’s plural antennas with the system of Bosua. One would be motivated to combine these teachings because it can transmit/receive data faster and with less data loss.
Conclusion
	
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

TANMAY K. SHAH
Primary Examiner
Art Unit 2632